DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method for determining a parameter for controlling an amount of sample ions ionized from a sample, which is injected from an ion storage unit into an ion trapping mass analyzer, comprising detecting mass spectra of sample ions, evaluating the difference of a relative m/z shift from detected mass spectra of different amounts of the sample ions and a visible total charge and/or difference of a visible total charge from the mass spectra, determining the sample slope of a linear correlation of the relative m/z shift with the visible total charge, and determining a compensation factor c to adjust an ion injection time period by dividing the reference slope of a linear correlation of the relative m/z shift with the visible total charge of mass spectra of reference ions from a reference sample by the determined sample slope.
In the prior art, Remes (US 20130234014 A1) teaches reducing space charge effects in ion trap mass spectrometry by determining a self-charge space correction based on an analyte mass-to-charge ratio and analyte abundance, but does not teach adjusting an ion injection time period by a factor based on dividing a reference slope of a linear correlation of an m/z shift with a visible total charge by a sample slope. Kaneko (US 20150206728 A1) teaches calculating the half-value width of a mass peak and the total abundance of an ion  to determine a measurement method for a next round of measurement, but does not teach the time period adjustment described above.  Horning (US 20040217272 A1) teaches adjusting an injection time period of an ion trap to account for a space charge effect, but does not teach calculating a ratio of slopes as in the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881